This is a suit by appellee for benefits allegedly due under the Alabama Unemployment Compensation Act, General Acts 1935, p. 950 et seq., No. 447. From a judgment below awarding appellee compensation this appeal proceeds.
This cause and that of Department of Industrial Relations v. Pesnell, Ala.App., 199 So. 720, were argued and submitted at the same hearing. The question here is whether the unemployment of appellee was directly due to the labor dispute, held to have prevailed in the Pesnell case, supra, so as to render him ineligible for compensation under the Act — as that term is employed in Section 6(d) thereof, p. 958, which is: "(d) During Trade Disputes. An employee shall not be eligible for benefits for any week in which his total or partial unemployment is directly due to a labor dispute still in active progress in the establishment in which he is or was last employed."
The appellee was an employee of Wylam Mine No. 8, which mine, along with Edgewater under discussion in the Pesnell case, was a coal mine of the Tennessee, Coal, Iron and Railroad Company (T.C.I). The situation, related in the Pesnell opinion, regarding the work contract with the United Mine Workers of America, the closing notices, etc., at Edgewater also existed at Wylam Mine. So, for brevity, we incorporate by reference those facts for this opinion.
As at Edgewater, on March 31, 1939, the Tennessee Coal, Iron and Railroad Company caused to be posted a similar written notice of closing at the Wylam Mine and from time to time, during the negotiations for a new Appalachian contract with the United Mine Workers of America, similar notices continued to be posted. Upon the execution of the new work agreement with the United Mine Workers of America, as detailed in the Pesnell opinion, Wylam Mine, as did Edgewater in the Pesnell case, resumed operations on May 13, 1939.
Unlike Pesnell, however, the appellee, here, was not a member of the United Mine Workers of America — held in the Pesnell case to have been engaged in a labor dispute — and was in no way interested or concerned in those negotiations, either personally or by organization affiliation. This appellee was a member of the Captive Coal Miners' Union, an affiliate of the American Federation of Labor (A.F. of L.), and neither he nor his union was in any disagreement or labor dispute of any character with the employer or anyone else. There were employed at the Wylam Mine members of the United Mine Workers of America (a C.I.O. organization and Pesnell's union), members of the Captive Coal Miners' Union (affiliate of the A.F. of L. and appellee's union), and nonunion employees. When the employer, T.C.I. Company, posted the closing notice at Wylam No. 8, all of these employees were thrown out of work, with the exception of a few, retained for "necessary repairs, maintenance and construction work."
The record is further clear that appellee and his organization had an existing contract under which they were working, were in no disagreement of any character with the employer or anyone, wanted to continue to work and urged the employer to allow their employment to so continue, irrespective of the conduct, contract or attitude of the United Mine Workers of America. For reasons of its own, however, and utterly beyond the control of appellee or his union, this was not compatible with the wishes of the employer and hence the closing of the mine and the resulting unemployment of appellee.
In explanation of the complete shutdown of the mine and the consequent unemployment of appellee and others, in no way involved in the so called "labor dispute", Mr. Abbott, vice-president of the employer company, testified: "The question of whether or not we would attempt to operate our coal mines after March 31st if no contract (with U.M.W.A.) was arrived at had been pretty well decided before we met for the preparation of these notices. * * * We thought that in view of the fact that there were two factions or two unions in our coal mines, that the probability *Page 81 
ability would be that if we attempted to operate, we would have violence and possibly bloodshed. * * * There had not been anything out of this particular strike or situation at that time that would lead us to believe anything like that would happen, but all of our previous experience with previous strikes led us to believe that it would happen."
It thus appears that, because of the apprehension of the employer company that to allow some employees to work when others (the C.I.O. affiliates) were on strike would result in violence, the appellee was locked out of work by the published notices and close down of the Wylam Mine. This, therefore, was the direct cause of appellee's unemployment and not the "labor dispute" in which the C.I.O. affiliates were involved. The trial court therefore, in our opinion, correctly held, and this court also finds the fact to be, that appellee's unemployment was not "directly due to a labor dispute still in active progress in the establishment in which he is or was last employed."
True, the origin of the disaffection may have been the trade dispute or disagreement between the employer and the United Mine Workers of America, but to us the conclusion is inescapable that the Legislature never intended that one, who has purchased his protection against involuntary unemployment, should be denied those benefits because of a "labor dispute" in which he was in no way involved and the causes of which unemployment he, his agents or organization were powerless to avert. To conclude otherwise, it appears to this court, would be to defeat the true and beneficent purposes of the statute and convert that statute into a sham and a mockery with respect to those industrial employees, as appellee, whom it must have been designed to protect against the hazards of enforced unemployment, the causes of which they were helpless to avoid. If such were not so, then a situation could be conceived and easily executed whereby a few persons could accomplish the unemployment of hundreds of innocent victims, entirely faultless in the matter, and thereby deprive them of compensation benefits which they had bought and paid for.
In determining the meaning of a statute, the court will consider the external, historical facts which led to its enactment, Southern Express Co. v. I. Brickman  Co., 187 Ala. 637,65 So. 954; American Bakeries Co. v. City of Opelika,229 Ala. 388, 157 So. 206; and so construe it as to effectuate the purpose of the Legislature in passing it, Lynn v. Broyles Furn. Co., 3 Ala. App. 634, 57 So. 122; Ward v. State, 17 Ala. App. 170,82 So. 660, 662, certiorari denied 203 Ala. 306,82 So. 662; Allgood v. State, 20 Ala. App. 665, 104 So. 847; "an interpretation should never be adopted which would defeat the purpose of the statute, if any other reasonable construction may be given to it, (The Emily) 9 Wheat. 381 (6 L.Ed. 116); and * * * the literal interpretation of an act is not always that which either reason or the law approves. The inartificial manner in which many of our statutes are framed, the inaptness of expressions frequently used, and the want of perspicuity and precision not unfrequently met with, often require the court to look less at the letter or words of the statute, than at the context, the subject-matter, the consequences and effects, and the reason and spirit of the law, in endeavoring to arrive at the will of the law giver." Thompson v. State, 20 Ala. 54, 62; Crosby v. Hawthorn, 25 Ala. 221; Davis  Co. v. Thomas,154 Ala. 279, 45 So. 897; State v. Dodd, 17 Ala. App. 20,81 So. 356; Nunez v. Borden, 226 Ala. 381, 147 So. 166.
The evident and well recognized purpose of the Alabama Unemployment Compensation Law, harmonious and responsive to the Social Security Legislation of the National Congress, was to insure the diligent worker against the vicissitudes of enforced unemployment, whether he be from office or shop, union or nonunion. Certainly, if he can be rendered ineligible for benefits under the Act by such unemployment, precipitated by some other agency to which he owes no allegiance and in whose purposes he is in no way concerned, the prime objective of the Act would be defeated. It would be insurance which does not insure, protection which does not protect, and to such workers, many of whom are economically unable to stand the rigors of enforced idleness, this statute would "become as sounding brass, or a tinkling cymbal." Such could not be the purpose or policy of the statute, if due and fair consideration is to be accorded those whose wages or earnings were contributed (to the trust fund created in the Act), for the supposed purpose of purchasing insurance against the evil day of their involuntary idleness. *Page 82 
The ingenious argument of the able counsel for appellant that for this case, as regards the status of appellee, we adopt for construction, here, the definition of a labor dispute as used in the Norris-LaGuardia Act, 29 U.S.C.A. § 113(c), and National Labor Relations Act, 29 U.S.C.A. § 152(9), is unconvincing. Irrespective of whether or not these definitions, if applied to this case, would aid in controlling the question, the term, as there used, is expressly restricted to and subsumed under the declared policy and purposes of the Acts, themselves, which are, among other benefits sought to be accorded the worker, preservation and encouragement of the right to organize and bargain collectively. Thus the broad and flexible definition comprehended in the Federal Acts and variously approved by judicial construction. But it is unwarrantable that such statutory definition, obviously given a comprehensive meaning in the Federal Law seeking to benefit the worker, should be torn from its original setting and, by judicial interpolation, be read into the Alabama Act so as to be destructive of the elemental purpose of that Act, i. e. the relief of unemployment.
In the case of Kieckhefer Container Co. v. Unemployment Compensation Commission, 125 N.J.L. 52, 13 A.2d 646, 647, an analogous question was presented, where the "labor dispute" disqualification clause of the New Jersey Unemployment Compensation Statute was under consideration by the Supreme Court of that State. While such clause in the New Jersey Statute, N.J.S.A. 43:21-5(d) (1, 2), is not altogether similar to that of the Alabama Act, the view expressed by that court with reference to an almost identical situation as the appellee's plight here (in that case a non-union employee rendered unemployed by reason of a strike of the union employees and the consequent shutdown of his establishment) strongly supports the conclusions reached in the case at bar by this court. The court, opinion by Justice Donges, held: "The clear meaning of the language is to confine disqualification to those who are creating the dispute or participating therein in order to enforce their demands. To accept the prosecutor's construction would render every employee of a business, some of whose employees went on strike, ineligible for benefits, notwithstanding his non-participation therein and even though he might be opposed to the labor dispute and decline to have any part therein. The use of the words 'directly interested in the labor dispute' clearly limits their application to those employees directly interested in its furtherance by participation and activity therein."
Our research has failed to discover any other reported case dealing with the question by the appellate courts of other jurisdictions.
We are not in accord with the view of appellant and the judgment of the trial court is affirmed.
Affirmed.